


110 HR 6374 IH: American Shipping Reinvestment Act of

U.S. House of Representatives
2008-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6374
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2008
			Mr. McDermott (for
			 himself, Mr. English of Pennsylvania,
			 and Ms. Schwartz) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  shipping investment withdrawal rules in section 955 and to provide an incentive
		  to reinvest foreign shipping earnings in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 American Shipping Reinvestment Act of
			 2008.
		2.Repeal of qualified
			 shipping investment withdrawal rules
			(a)In
			 generalSection 955 of the Internal Revenue Code of 1986
			 (relating to withdrawal of previously excluded subpart F income from qualified
			 investment) is hereby repealed.
			(b)Conforming
			 amendments
				(1)Section
			 951(a)(1)(A) of such Code is amended by adding and at the end of
			 clause (i) and by striking clause (iii).
				(2)Section 951(a)(3)
			 of such Code (relating to the limitation on pro rata share of previously
			 excluded subpart F income withdrawn from investment) is hereby repealed.
				(3)Section 964(b) of
			 such Code is amended by striking , 955,.
				(4)The table of
			 sections for subpart F of part III of subchapter N of chapter 1 of such Code is
			 amended by striking the item relating to section 955.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years of controlled foreign corporations ending on or after the date of the
			 enactment of this Act, and to taxable years of United States shareholders in
			 which or with which such taxable years of controlled foreign corporations
			 end.
			3.Temporary
			 dividends received deduction for previously untaxed foreign base company
			 shipping income
			(a)In
			 generalSection 965 of the Internal Revenue Code of 1986
			 (relating to temporary dividends received deduction) is amended by adding at
			 the end the following new subsection:
				
					(g)Temporary
				dividends received deduction for foreign base company shipping income
						(1)In
				generalIn the case of a corporation which is a United States
				shareholder and for which the election under this subsection is in effect for
				the taxable year, there shall be allowed as a deduction an amount equal to 85
				percent of the cash distributions which are received during such taxable year
				by such shareholder from controlled foreign corporations to the extent that the
				distributions are attributable to income—
							(A)which was derived
				by the controlled foreign corporation in taxable years beginning before January
				1, 2005, and
							(B)which would,
				without regard to the year earned, be described in section 954(f) (as in effect
				before the enactment of the American Jobs Creation Act of 2004).
							(2)Indirect
				dividendsA rule similar to the rule of subsection (a)(2) shall
				apply, determined by treating cash distributions which are so attributable as
				cash dividends.
						(3)LimitationThe
				amount of dividends taken into account under this subsection shall not exceed
				the amount permitted to be taken into account under paragraphs (1), (3), and
				(4) of subsection (b), determined as if such paragraphs applied to this
				subsection.
						(4)Taxpayer
				election and designationFor purposes of paragraph (1), a United
				States shareholder may, on its return for the taxable year to which this
				subsection applies—
							(A)elect to apply
				paragraph (3) of section 959(c) before paragraphs (1) and (2) thereof,
				and
							(B)designate the
				extent, if any, to which a cash distribution reduces a controlled foreign
				corporation’s earnings and profits attributable to—
								(i)foreign base
				company shipping income (determined under section 954(f) as in effect before
				the enactment of the American Jobs Creation Act of 2004), or
								(ii)other earnings
				and profits.
								(5)ElectionThe
				taxpayer may elect to apply this subsection to—
							(A)the taxpayer’s last taxable year which
				begins before the date of the enactment of this subsection, or
							(B)the taxpayer’s first taxable year which
				begins during the 1-year period beginning on such date.
							Such
				election may be made for a taxable year only if made on or before the due date
				(including extensions) for filing the return of tax for such taxable
				year.(6)Reduction in
				benefits for failure to maintain employment levels
							(A)In
				generalIf, during the period consisting of the calendar month in
				which the taxpayer first receives a distribution described in paragraph (1) and
				the succeeding 23 calendar months, the taxpayer does not maintain an average
				employment level at least equal to the taxpayer’s prior average employment, an
				additional amount equal to $25,000 multiplied by the number of employees by
				which the taxpayers average employment level during such period falls below the
				prior average employment (but not exceeding the aggregate amount allowed as a
				deduction pursuant to paragraph (1)) shall be taken into income by the taxpayer
				during the taxable year that includes the final day of such period.
							(B)Prior average
				employmentFor purposes of this paragraph, the taxpayer’s
				prior average employment shall be the average number of
				employees of the taxpayer during the period consisting of the 24 calendar
				months immediately preceding the calendar month in which the taxpayer first
				receives a distribution described in paragraph (1).
							(C)Aggregation
				rulesIn determining the taxpayer’s average employment level and
				prior average employment, all domestic members of a controlled group (as
				defined in section 264(e)(5)(B)) shall be treated as a single
				taxpayer.
							.
			(b)Conforming
			 amendmentSubsection (f) of section 965 of such Code is amended
			 by inserting other than subsection (g) after this
			 section in the material preceding paragraph (1).
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending on or after the date of the enactment of this Act.
			
